Defendant moved to dismiss the complaint of the assignee of certain promissory notes, and for summary judgment, on the ground that the plaintiff was not the *740real party in interest. The plaintiff, in opposing the motion, produced an assignment valid on its face, showed the circumstances of the transfer and that the notes were delivered to him and had been continuously in his possession ever since the assignment. This assignment was not in the record on a prior appeal (252 App. Div. 882), and in other respects additional facts now appear. Order denying motion to dismiss affirmed, with ten dollars costs and disbursements. (See Spencer v. Standard C. & M. Corp., 237 H. Y. 479, 480-481; 2 Carmody N. Y. Practice, p. 806, § 502.) Lazansky, P. J., Hagarty, Davis, Johnston and Adel, JJ., concur.